STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 19, 2017
              Plaintiff-Appellee,

v                                                                  No. 326442
                                                                   Wayne Circuit Court
OLAJUWON ONIK CARTER,                                              LC No. 14-007691-02-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                  No. 326467
                                                                   Wayne Circuit Court
IRELL DWAYNE FRIDAY,                                               LC No. 14-007691-01-FC

              Defendant-Appellant.


Before: RIORDAN, P.J., and FORT HOOD and SERVITTO, JJ.

PER CURIAM.

        Defendants, Olajuwon Onik Carter and Irell Dwayne Friday, were tried jointly before one
jury. The jury convicted Carter and Friday of carjacking, MCL 750.529a, armed robbery, MCL
750.529, first-degree home invasion, MCL 750.110a(2), and possession of a firearm during the
commission of a felony (“felony-firearm”), MCL 750.227b. The trial court sentenced Carter to
20 to 30 years in prison for the carjacking and armed robbery convictions, and 12 to 20 years in
prison for the home invasion conviction, to be served concurrently, but consecutive to a two-year
term of imprisonment for the felony-firearm conviction. The trial court sentenced Friday to 18 to
30 years in prison for the carjacking and armed robbery convictions, and 12 to 20 years in prison
for the home invasion conviction, those sentences to also be served concurrently, but consecutive
to a two-year term of imprisonment for the felony-firearm conviction. Carter appeals as of right
in Docket No. 326442, and Friday appeals as of right in Docket No. 326467. We affirm
defendants’ convictions, but remand to vacate in part the October 16, 2015 order denying
Carter’s motion for a new trial and resentencing in Docket No. 326442, and remand for further
proceedings consistent with this opinion in Docket No. 326467.

                                               -1-
                                 I. FACTUAL BACKGROUND

        Defendants’ convictions arise from an August 14, 2014 attempted carjacking, armed
robbery, and home invasion at the home of Danny and Olie Kauthar in Detroit, Michigan. That
afternoon, Danny entered his 2013 Ford Flex in order to go to the store. Before Danny could
back out of the driveway, a white or cream-colored car pulled in behind the Flex, blocking
Danny from leaving. A man, whom Danny later identified as defendant Friday, approached the
driver’s side of the Flex carrying a gun. Another man, who was also carrying a gun, approached
the passenger’s side of the vehicle. He pointed the gun at the Flex and made an “up and down
motion,” as if he was indicating that Danny should get out. Danny exited the car, and Friday
instructed Danny to hand over his keys. Danny ultimately cooperated, and Friday removed $340
from Danny’s pocket after taking the keys. Friday then entered the car and attempted to start the
vehicle, even though the car was already started. After fumbling with the controller, Friday
exited the vehicle and moved toward the house, demanding to know which of Danny’s keys
opened the side door. Friday then broke a window with the handle of his gun in order to enter
the house, where Olie and the couple’s great-grandsons were located. Olie testified that Friday
entered the house, pointed a gun at her, and instructed her to lie on the ground.

        Meanwhile, Danny was still standing at the car when an unidentified perpetrator pointed
a gun at his back and ordered him into the house. Ignoring this command, Danny ran toward the
third perpetrator, who was standing near the driver’s side door of the perpetrators’ car, pointing a
gun at Danny. At trial, Danny identified the third perpetrator as defendant Carter. As he ran,
Danny yelled for help, intending to attract the attention of his neighbors across the street, who
were talking on their porch. Friday exited the home, and the three men entered their car and
drove away.

        Soon after arriving at the scene, the police discovered Friday’s cell phone in the
Kauthars’ yard. Danny watched as a police officer looked through the pictures on the phone, and
he spontaneously identified Carter and Friday as the perpetrators in some of the pictures.

                      II. DOCKET NO. 326442 (DEFENDANT CARTER)

            A. INEFFECTIVE ASSISTANCE (CELL PHONE TOWER TRACKING)

        Carter first argues that defense counsel was ineffective for failing to investigate and
present evidence of cell phone tower tracking data for his phone at the time of the crimes to
support his alibi defense that he was at the apartment that he shared with his sister, Shaylon
Friday, when the offenses occurred. We disagree.

                    1. STANDARD OF REVIEW AND APPLICABLE LAW

       The trial court considered and rejected this claim after conducting a Ginther1 hearing. “A
claim of ineffective assistance of counsel is a mixed question of law and fact. A trial court’s


1
    People v Ginther, 390 Mich. 436, 442-443; 212 NW2d 922 (1973).


                                                -2-
findings of fact, if any, are reviewed for clear error, and this Court reviews the ultimate
constitutional issue arising from an ineffective assistance of counsel claim de novo.” People v
Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008), citing People v LeBlanc, 465 Mich. 575,
579; 640 NW2d 246 (2002). See also People v Dendel, 481 Mich. 114, 124, 130; 748 NW2d 859
(2008), amended 481 Mich. 1201 (2008). We must give deference to the trial court’s factual
findings, especially when they are related to its credibility determinations. MCR 2.613(C);
Dendel, 481 Mich. at 130; People v Galloway, 259 Mich. App. 634, 638; 675 NW2d 883 (2003).

       Effective assistance of counsel is presumed, and defendant bears a heavy burden
       of proving otherwise. To demonstrate ineffective assistance, defendant must
       show: (1) that his attorney’s performance fell below an objective standard of
       reasonableness, and (2) that this performance so prejudiced him that he was
       deprived of a fair trial. To demonstrate prejudice, the defendant must show the
       existence of a reasonable probability that, but for counsel’s error, the result of the
       proceeding would have been different. [People v Gaines, 306 Mich. App. 289,
       300; 856 NW2d 222 (2014) (quotation marks and citations omitted).]

“A defendant must also show that the result that did occur was fundamentally unfair or
unreliable.” People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012).

         “This Court will neither substitute[] its judgment for that of counsel regarding matters of
trial strategy, nor make[] an assessment of counsel’s competence with the benefit of hindsight.”
People v Dunigan, 299 Mich. App. 579, 587; 831 NW2d 243 (2013) (quotation marks and citation
omitted; alterations in original). However, the trial strategy must be sound, and “a court cannot
insulate the review of counsel’s performance by calling it trial strategy.” People v Trakhtenberg,
493 Mich. 38, 52; 826 NW2d 136 (2012).

                                          2. ANALYSIS

        “A defendant is entitled to have his counsel prepare, investigate, and present all
substantial defenses,” meaning those “that might make a difference in the outcome of the trial.”
In re Ayres, 239 Mich. App. 8, 22; 608 NW2d 132 (1999). Accordingly, defense counsel has a
“duty to make reasonable investigations or to make a reasonable decision that makes particular
investigations unnecessary.” Trakhtenberg, 493 Mich. at 52 (quotation marks and citation
omitted). However, “[d]ecisions regarding what evidence to present, whether to call witnesses,
and how to question witnesses are presumed to be matters of trial strategy . . . .” People v Horn,
279 Mich. App. 31, 39; 755 NW2d 212 (2008).

        Even if we assume, without deciding, that defense counsel was asked to investigate cell
phone tower tracking records for Carter’s phone at the time of the offenses, and that counsel’s
failure to investigate fell below an objective standard of reasonableness, Carter has failed to
establish that he was prejudiced by counsel’s alleged deficiency because he has not demonstrated
a reasonable probability that the result of the proceeding would have been different had the cell
phone records been presented at trial.

       One of the victims, Danny Kauthar, identified Carter as the third perpetrator, who was
standing by the getaway car with a gun as Danny fled. In addition, Danny’s great-grandson, DR,

                                                -3-
testified at trial that he saw both Friday and Carter at the crime scene. Carter attempts to
undercut the identification testimony, noting that Danny misidentified Friday at a lineup,
emphasizing that DR provided inconsistent testimony regarding defendants’ roles at the crime
scene, and arguing that he was deemed guilty merely based on his association with Friday in
pictures found on Friday’s cell phone. However, these potential issues related to the
identification testimony were already presented and rejected by the jury. Accordingly, we find it
unlikely that the phone records would have affected the outcome.

       Specifically, Carter pursued an alibi defense at trial, through which he claimed that he
was at the apartment during the crimes. He relied on Shaylon to testify to his whereabouts, but
her credibility was called into question. At trial, she testified that Carter was with her from 1:00
to 10:00 p.m. At the Ginther hearing, however, she claimed that she was in and out of the
apartment during that afternoon because she “had left to go find [herself] something to wear.” In
addition, at trial and at the Ginther hearing, Shaylon testified that, on August 14, she was caring
for her son and Carter’s only child and had asked him to babysit both children, but Carter’s
mother testified that she cared for Carter’s daughter “all day” on August 14.

         Most importantly, the phone records do not make Shaylon’s testimony more believable.
The parties’ experts both agree that, based on the data showing the use of the Joy Road tower,
Carter’s phone could not have been at the crime scene when it was used on August 14 at 3:47
p.m. and from 7:32 to 8:01 p.m. Although the phone never connected to a tower near the crime
scene, it was unused from 1:01 to 2:01 p.m., from 4:34 to 7:15 p.m., and from 8:01 to 9:59 p.m.2
There is no evidence that establishes more probably than not that the crimes occurred when the
phone connected to the Joy Road tower as opposed to when the location of the phone was
unknown. The reporting officer testified that, based on Danny’s statement to her, she wrote in
her report that the crimes occurred at 8:00 p.m. But at the preliminary examination, Danny
testified that the crimes occurred at 5:00 p.m. At trial, he thought the crimes occurred around
2:30 or 3:30 p.m. The neighbor who called 9-1-1 thought the crimes occurred between 4:00 and
6:00 p.m. Police activity logs show that the police arrived between 8:15 and 8:30 p.m., but both
Danny and the 9-1-1 caller testified that there was a delay between the 9-1-1 call and the police
response. Even in light of the fact that the last activity on Friday’s phone, which was left at the
scene, occurred at 7:45 p.m., the gaps in activity on Carter’s phone make it very plausible that
the carjacking occurred while the cell phone could not be tracked, whether because it was at a
separate location when the crime occurred or because Carter simply did not use his cell phone
during the incident.

       Even if the crimes occurred when the phone was connecting to the Joy Road tower, the
records do not prove that it was Carter, as opposed to someone else, using the phone. Although
Carter’s family testified that he always had it in his possession, the phone was registered to
Carter’s mother, and nothing prevented Carter or his mother from lending it to someone else
during the time at which Carter committed the crimes.



2
 When Carter used the phone at 2:01, 2:08, and 3:47 p.m., he was in contact with Friday. A jury
could infer that they were planning or rehashing the crimes at those times.


                                                -4-
       In sum, Carter cannot establish that the outcome of the trial would have been different but
for defense counsel’s failure to investigate and present the cell phone tracking records. Carter
was not denied the effective assistance of counsel on this basis.

                                     B. IDENTIFICATIONS

        Carter next argues that Danny’s and DR’s in-court identifications of him should not have
been allowed at trial because Danny’s identification was tainted by a previous photographic
identification procedure that was unduly suggestive, and DR’s identification of Carter was
suggestive and unreliable because Carter was sitting in the courtroom at the defense table when
DR first saw him. We disagree.

                                  1. STANDARD OF REVIEW

        Because Carter failed to object to the in-court identifications, to move to suppress the
identification evidence, or to request a Wade3 hearing, these claims are unpreserved, People v
Metamora Water Serv, Inc, 276 Mich. App. 376, 382; 741 NW2d 61 (2007); People v Daniels,
163 Mich. App. 703, 710-711; 415 NW2d 282 (1987); People v Davis, 146 Mich. App. 537, 547;
381 NW2d 759 (1985), and reviewed for plain error affecting his substantial rights, People v
Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). To demonstrate plain error, a
defendant must show that (1) an error occurred, (2) the error was clear or obvious, and (3) “the
plain error affected [the defendant’s] substantial rights,” which “generally requires a showing of
prejudice, i.e., that the error affected the outcome of the lower court proceedings.” Id. at 763.
Even if a defendant establishes a plain error that affected his substantial rights, “[r]eversal is
warranted only when the plain, forfeited error resulted in the conviction of an actually innocent
defendant or when an error seriously affect[ed] the fairness, integrity or public reputation of
judicial proceedings independent of the defendant’s innocence.” Id. at 763-764 (quotation marks
and citation omitted; second alteration in original).

                                           2. DANNY

        Carter argues that Danny’s in-court identification of him was tainted by Danny’s prior
identification of him in pictures on Friday’s phone at the crime scene. We disagree.

        “An identification procedure that is unnecessarily suggestive and conducive to irreparable
misidentification constitutes a denial of due process.” People v Williams, 244 Mich. App. 533,
542; 624 NW2d 575 (2001). Likewise, “[a] photographic identification procedure violates a
defendant’s right to due process of law when it is so impermissibly suggestive that it gives rise to
a substantial likelihood of misidentification. . . . Moreover, when the witness is shown only one
person or a group in which one person is singled out in some way, he is tempted to presume that
he is the person.” People v Gray, 457 Mich. 107, 111; 577 NW2d 92 (1998) (quotation marks
and citations omitted). However, in contexts analogous to this case, a prompt on-the-scene
identification is reasonable and permissible because it allows “ ‘the police to immediately decide


3
    United States v Wade, 388 U.S. 218; 87 S. Ct. 1926; 18 L. Ed. 2d 1149 (1967).


                                                -5-
whether there is a reasonable likelihood that the suspect is connected with the crime, and subject
to arrest, or merely an unfortunate victim of circumstance.’ ” People v Libbett, 251 Mich. App.
353, 361; 650 NW2d 407 (2002), quoting People v Winters, 225 Mich. App. 718, 728; 571 NW2d
764 (1997). On-scene identification also allows victims to make identifications when their
memories are fresh. Libbett, 251 Mich. App. at 362. See also Winters, 225 Mich. App. at 726-728.

         To challenge an identification on due process grounds, a defendant must establish “ ‘that
the pretrial identification procedure was so suggestive in light of the totality of the circumstances
that it led to a substantial likelihood of misidentification.’ ” Williams, 244 Mich. App. at 542,
quoting People v Kurylczyk, 443 Mich. 289, 302; 505 NW2d 528 (1993). “If the trial court finds
the procedure was impermissibly suggestive, evidence concerning the identification is
inadmissible at trial unless an independent basis for in-court identification can be established
‘that is untainted by the suggestive pretrial procedure.’ ” Williams, 244 Mich. App. at 542-543,
quoting Kurylczyk, 443 Mich. at 303.

        We find Perry v New Hampshire, 565 U.S. 228; 132 S. Ct. 716; 181 L. Ed. 2d 694 (2012),
particularly instructive here. In that case, an eyewitness saw a man break into a car and called
the police. Id. at 233. An officer responded and detained a man in the parking lot, who had been
holding two car-stereo amplifiers in his hands. Id. A metal bat was on the ground behind him.
Id. The responding officer left the man in the parking lot with another officer and went inside to
interview the eyewitness. Id. at 234. When the responding officer asked the eyewitness for a
more specific description of the perpetrator, the eyewitness pointed to her window and said the
perpetrator was standing in the parking lot, next to the police officer. Id. at 234. That man was
then arrested and convicted in state court. On appeal to the United States Supreme Court, he
argued that the highly suggestive nature of the identification procedure entitled him to a
suppression hearing prior to trial in order to determine the admissibility of the identification. Id.
at 236. The Court rejected this argument, ruling that due process only requires a hearing when
law enforcement arranged the unnecessarily suggestive circumstances under which the
identification was obtained. See id. at 242. Accordingly,

       [w]hen no improper law enforcement activity is involved, . . . it suffices to test
       reliability through the rights and opportunities generally designed for that
       purpose, notably, the presence of counsel at postindictment lineups, vigorous
       cross-examination, protective rules of evidence, and jury instructions on both the
       fallibility of eyewitness identification and the requirement that guilt be proved
       beyond a reasonable doubt. [Id. at 233.]

Stated differently, “[t]he fallibility of eyewitness evidence does not, without the taint of improper
state conduct, warrant a due process rule requiring a trial court to screen such evidence for
reliability before allowing the jury to assess its creditworthiness,” id. at 245 (emphasis added),
and “the Due Process Clause does not require a preliminary judicial inquiry into the reliability of




                                                -6-
an eyewitness identification when the identification was not procured under unnecessarily
suggestive circumstances arranged by law enforcement.” Id. at 248.4

        Considering the totality of the circumstances, Danny’s on-scene identifications of
defendants on the recovered cell phone were not based on an impermissibly suggestive
procedure leading to a substantial likelihood of misidentification. The police did not know what
was on the phone when it was found and did not ask Danny to look at it to see if the perpetrators
were pictured. Rather, the officer found the phone in the grass, and Danny asked if they could
look at pictures saved on the phone. As the officer perused the pictures, Danny watched and
spontaneously identified the three perpetrators.         Although the facts of this case are
distinguishable from the facts in Perry, Hampton, and Metcalf,5 they share a common thread: the
fact that the identifications were not planned or prearranged by the police. See Perry, 565 U.S. at
233. Moreover, the identifications here ultimately provided an immediate lead for the police and
allowed Danny to make the identifications while his memory was fresh. See Libbett, 251 Mich
App at 362-363.

       Because Danny’s on-scene identifications of Carter on the recovered cell phone did not
involve an impermissibly suggestive procedure, orchestrated by the police, that led to a
substantial likelihood of misidentification, there was no plain error in allowing Danny’s
subsequent in-court identification. See Carines, 460 Mich. at 763-764.

                                              3. DR

      Carter argues that DR’s in-court identification of him was unduly suggestive because it
amounted to a one-man showup. We disagree.

        Although an identification at a prior court proceeding may be so suggestive as to require
suppression of identification testimony under the circumstances, see People v Solomon, 47 Mich
App 208, 216-221; 209 NW2d 257 (1973) (LESINSKI, C.J., dissenting), rev’d for the reasons
stated in dissent 391 Mich. 767 (1974), it does not follow that all in-court identifications are


4
  Similarly, in People v Hampton, 52 Mich. App. 71, 76-77; 216 NW2d 441 (1974), rev’d on other
grounds 394 Mich. 437 (1975), two witnesses were standing with the prosecutor when the
defendant walked toward the courtroom. “One witness spontaneously identified [the] defendant
to the prosecutor.” Id. at 77. “The other witness did not identify [the] defendant at that time, nor
was she able subsequently to identify [the] defendant in court.” Id. This Court ruled that the
identification “was mere happenstance,” as opposed to a “police-induced, arranged
confrontation[],” and, therefore, did not fall “within Wade’s ambit.” Id. Likewise, in People v
Metcalf, 65 Mich. App. 37, 50; 236 NW2d 573 (1975), this Court again found that happenstance
confrontations do not amount to due process violations. The witness in Metcalf happened to
observe and spontaneously identify the defendant when the witness was at the district court to
sign the complaint. Id. at 41. This Court held that the trial court properly denied a motion to
quash the in-court identification on the basis of the earlier observation. Id. at 50.
5
    See footnote 4.


                                                -7-
impermissibly suggestive, see People v Manuel Johnson, 58 Mich. App. 347, 353; 227 NW2d 337
(1975). Notably, “[s]imply because an identification procedure is suggestive does not mean it is
necessarily constitutionally defective.” People v Colon, 233 Mich. App. 295, 304; 591 NW2d 692
(1998). This Court has rejected the position that an in-court identification is, on its own,
“inherently suggestive since the witness knows that the defendant is the person charged with the
offense and is the person the witness is asked to identify.” People v Michael Fuqua, 146 Mich
App 133, 143; 379 NW2d 396 (1985), overruled in part on other grounds by People v Heflin, 434
Mich. 482, 498; 456 NW2d 10 (1990). “There is no per se rule that, when the initial
confrontation occurs at trial, such situation is inherently suggestive.” Id. Rather, there must be
other factors that contribute to the possibility of misidentification. Id. 143-144. See also, e.g.,
Colon, 233 Mich. App. at 305. Here, defendant has not identified any additional factors that
would render the in-court identification unduly suggestive.

        Moreover, in order to impeach DR’s identification at trial, defense counsel raised the fact
that DR did not identify Carter previously and later confused defendants’ roles. On this record,
Carter cannot establish a plain error affecting his substantial rights related to DR’s in-court
identification. See Carines, 460 Mich. at 763-764.

                       C. INEFFECTIVE ASSISTANCE OF COUNSEL

        Carter also argues that defense counsel was ineffective for failing to request a Wade
hearing, failing to file a motion to suppress Danny’s and DR’s in-court identifications, and
otherwise failing to object to the admission of their identifications. As previously explained,
Carter has not established a plain error regarding these identifications. Accordingly, any
objection or motion to suppress on this basis would have been futile. Defense counsel is not
ineffective for failing to make a futile motion. People v Thomas, 260 Mich. App. 450, 457; 678
NW2d 631 (2004).

                              D. OFFENSE VARIABLE (“OV”) 8

       Carter argues that he is entitled to resentencing because the trial court improperly
assessed 15 points for OV 8. He notes that the trial court agreed at a post-sentencing hearing that
zero points should have been assessed for OV 8. We conclude that OV 8 was properly scored at
15 points and, therefore, resentencing is not required.

                                 1. STANDARD OF REVIEW

       In People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013), the Michigan Supreme
Court clarified both the quantum of evidence necessary to support a scoring decision and the
standard of review to be used by this Court in reviewing sentencing guideline challenges:

       Under the sentencing guidelines, the circuit court’s factual determinations are
       reviewed for clear error and must be supported by a preponderance of the
       evidence. Whether the facts, as found, are adequate to satisfy the scoring
       conditions prescribed by statute, i.e., the application of the facts to the law, is a
       question of statutory interpretation, which an appellate court reviews de novo.

                                         2. ANALYSIS

                                                -8-
       MCL 777.38(1)(a) provides that 15 points should be scored for OV 8 when “[a] victim
was asported to another place of greater danger or to a situation of greater danger or was held
captive beyond the time necessary to commit the offense.” In People v Spanke, 254 Mich. App.
642, 647; 658 NW2d 504 (2003), this Court addressed asportation, stating:

               The term “asportation” is not defined in the sentencing guidelines statute.
       However, in order to establish asportation as an element of the crime of
       kidnapping, MCL 750.349, there must be some movement of the victim taken in
       furtherance of the kidnapping that is not merely incidental to the commission of
       another underlying lesser or coequal crime. While asportation is an element of
       forcible kidnapping, there is no requirement that the movement itself be forcible.
       Rather, the only requirement for establishing asportation is that the movement not
       be incidental to committing an underlying offense. [Citations omitted.]

        Here, the sentencing offense was carjacking. After the three perpetrators arrived, the
unidentified perpetrator on the passenger’s side with a gun signaled for Danny to exit his car.
Danny’s exit was no doubt to a place of greater danger, outside the protection of his vehicle and
closer to the armed perpetrators. But that movement does not amount to asportation under MCL
777.38 because it was incidental to the commission of the carjacking. Accordingly, because the
record demonstrates that Danny was not forced to move to another place before he escaped, there
is no evidence of asportation unrelated to the carjacking.

       Importantly, however, MCL 777.38 also allows for a score of 15 points if a victim was
held captive beyond the time necessary to commit the offense. MCL 750.529a provides, in
relevant part:

              (1) A person who in the course of committing a larceny of a motor vehicle
       uses force or violence or the threat of force or violence, or who puts in fear any
       operator, passenger, or person in lawful possession of the motor vehicle, or any
       person lawfully attempting to recover the motor vehicle, is guilty of carjacking, a
       felony punishable by imprisonment for life or for any term of years.

              (2) As used in this section, “in the course of committing a larceny of a
       motor vehicle” includes acts that occur in an attempt to commit the larceny, or
       during commission of the larceny, or in flight or attempted flight after the
       commission of the larceny, or in an attempt to retain possession of the motor
       vehicle.

        In this case, (1) the perpetrators used the threat of force to induce Danny to exit the
vehicle, (2) Friday demanded the keys, and (3) Friday then entered the vehicle and
unsuccessfully tried to start it. From this evidence, a jury could infer that the perpetrators were
attempting to commit a larceny of a motor vehicle. See id. Therefore, at that point, the
underlying offense of carjacking was complete. But the perpetrators nevertheless continued to
hold Danny captive. Friday pointed a gun at Danny and demanded to know which key opened
the side door to his house. While Friday entered the house, the unidentified perpetrator stood
behind Danny, pointed a gun to his back, and told him to go up the stairs and follow Friday into
the house. It was only then that Danny escaped. Therefore, because Danny was held captive

                                                -9-
beyond the time necessary to commit the carjacking, the trial court did not err in assessing 15
points for OV 8. See MCL 777.38(1)(a).

        Carter argued at the motion for resentencing, and he maintains on appeal, that Danny
could not have been held longer than the time necessary to commit the carjacking because the
offense was never completed. He claimed that MCL 777.38 does not contemplate mere
attempts. But again, the offense of carjacking is complete when a defendant attempts to commit
a larceny of a motor vehicle. Thus, the trial court erred when it agreed at the post-conviction
motion hearing that it should not have assessed 15 points for OV 8.

       Accordingly, we vacate the portion of the October 16, 2015 order providing that “OV 8 is
scored at 0 points.” Absent any error in the scoring of OV 8, resentencing is not required.

                                       E. RESTITUTION

         Lastly, Carter argues that the trial court’s order requiring him to pay Danny $300 in
restitution violates his Sixth Amendment right to a jury trial because he did not admit, nor did the
jury determine, the amount of restitution that was owed. We disagree.

                                 1. STANDARD OF REVIEW

       Because Carter did not raise this Sixth Amendment issue at sentencing, the issue is
unpreserved, and review is limited to plain error affecting his substantial rights. People v
Lockridge, 498 Mich. 358, 392-393; 870 NW2d 502 (2015).

                                         2. ANALYSIS

        As defendant recognizes, this Court rejected this same argument in People v Corbin, 312
Mich. App. 352, 371-373; 880 NW2d 2 (2015). In that case, this Court held that judicial fact-
finding to determine the appropriate amount of restitution does not implicate a defendant’s Sixth
Amendment right to a jury trial. Id. at 372-373. We are bound by that decision. MCR
7.215(J)(1). And, consistent with this Court’s explanation in Corbin, Carter’s reliance on
Southern Union Co v United States, ___ US ___; 132 S. Ct. 2344; 183 L. Ed. 2d 318 (2012), is
misplaced. In that case, the United States Supreme Court held that the determination of any fact,
except the existence of a prior conviction, which increases a defendant’s maximum potential
sentence, including a sentence consisting of a criminal fine, must be determined by a jury.
Southern Union, 567 US at ___; 132 S. Ct. at 2348-2349, 2357. As this Court observed in Corbin,
“[a] criminal fine and restitution are not synonymous . . . .” Corbin, 312 Mich. App. at 372.
Accordingly, Carter’s argument fails.

                     III. DOCKET NO. 326467 (DEFENDANT FRIDAY)

                                     A. IDENTIFICATIONS

        Like Carter, Friday argues that Danny’s identification of him in the pictures on Friday’s
phone at the crime scene violated his due process rights and that the in-court identifications at
trial were unduly suggestive. We again disagree.


                                               -10-
                                  1. STANDARD OF REVIEW

      Friday’s failure to object to the identifications leaves this issue unpreserved, Metamora
Water Serv, Inc, 276 Mich. App. at 382; Daniels, 163 Mich. App. at 710-711; Davis, 146 Mich
App at 547, and limits our review to plain error affecting Friday’s substantial rights, Carines,
460 Mich. at 763-764.

                                          2. ANALYSIS

        For the reasons previously discussed, Danny’s on-scene identifications of defendants in
the pictures on the phone did not result from an impermissibly suggestive procedure arranged by
the police. Likewise, for the same reasons previously discussed with regard to Carter, there is no
indication here under the totality of the circumstances that the in-court identifications of Friday
were unduly suggestive.

        Additionally, to the extent that Friday also contends that an independent basis was
required for Olie’s and DR’s identifications of him at trial apparently based on their pretrial
identifications of him, it is noteworthy that an independent basis must be established only after a
defendant shows that a pretrial procedure was impermissibly suggestive, Williams, 244 Mich
App at 542-543, and Friday raises no claim regarding the procedures associated with Olie’s and
DR’s pretrial identifications. Instead, he emphasizes their conflicting statements regarding
defendants’ identities. These claims regarding the witnesses’ conflicting statements and
testimony do not establish that their in-court identifications of him were unduly suggestive or
improper. Rather, these inconsistencies were a matter of credibility for the jury to determine.
People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000) (“The credibility of
identification testimony is a question for the trier of fact that we do not resolve anew.”). See also
Kansas v Ventris, 556 U.S. 586, 594; 129 S. Ct. 1841, 1847; 173 L. Ed. 2d 801 (2009) (“Our legal
system, however, is built on the premise that it is the province of the jury to weigh the credibility
of competing witnesses . . . .”).6



6
  Friday also briefly suggests that the in-court identifications were improper because “[c]learly
the complainants discussed identification” in light of Danny’s brief statement at the preliminary
examination that Olie and DR were inside the house during the incident and would “be able to
better tell” which perpetrator went inside. Contrary to defendant’s characterization of Danny’s
statement, it does not indicate that the witnesses discussed their testimony. However, even if it
did, witnesses are not precluded from discussing their testimony in the absence of a sequestration
order, and, in fact, witnesses are not automatically precluded from discussing the case following
the entry of a sequestration order. See People v Davis, 133 Mich. App. 707, 714; 350 NW2d 796
(1984) (“Where the trial court is not requested to caution the sequestered witnesses not to discuss
the evidence, the sequestration order is not violated by such discussion, and therefore the court
does not abuse its discretion in permitting the witnesses to testify.”). And even if a sequestration
order is in place, and it is violated by witnesses in a given case, the violation does not warrant
relief unless the defendant can show that it prejudiced his or her trial. People v King, 215 Mich
App 301, 309; 544 NW2d 765 (1996).


                                                -11-
       Accordingly, for all of these reasons, Friday has failed to establish a plain error
concerning the witnesses’ in-court identification of him at trial.

                          B. GREAT WEIGHT OF THE EVIDENCE

       Friday argues that his convictions are against the great weight of the evidence because the
evidence admitted at trial showed that he was not one of the perpetrators. We disagree.

                   1. STANDARD OF REVIEW AND APPLICABLE LAW

        Because Friday did not preserve this issue by raising it in a motion for a new trial, it is
reviewed for plain error affecting his substantial rights. People v Musser, 259 Mich. App. 215,
218; 673 NW2d 800 (2003). A new trial may be granted, on some or all of the issues, if a
verdict is against the great weight of the evidence. MCR 2.611(A)(1)(e).

       The test to determine whether a verdict is against the great weight of the evidence
       is whether the evidence preponderates so heavily against the verdict that it would
       be a miscarriage of justice to allow the verdict to stand. Conflicting testimony,
       even when impeached to some extent, is an insufficient ground for granting a new
       trial. [U]nless it can be said that directly contradictory testimony was so far
       impeached that it was deprived of all probative value or that the jury could not
       believe it, or contradicted indisputable physical facts or defied physical realities,
       the trial court must defer to the jury’s determination. [Musser, 259 Mich. App. at
       218-219 (quotation marks and citations omitted; alteration in original).]

See also People v Lemmon, 456 Mich. 625, 642-647; 576 NW2d 129 (1998); People v Unger,
278 Mich. App. 210, 232; 749 NW2d 272 (2008).

                                         2. ANALYSIS

        Danny, Olie, and DR each recalled seeing Friday at the house when the crimes were
committed and identified him as one of the three perpetrators. Although Friday points to
inconsistencies in the eyewitnesses’ descriptions and testimony, he does not argue that their
testimony contradicted indisputable physical facts or defied physical realities, and he has not
established that their testimony was so far impeached that it was deprived of all probative value.
See Musser, 259 Mich. App. at 218-219. Apart from the eyewitnesses’ identifications, the jury
could also infer that Friday participated in the crimes based on the discovery of his cell phone in
the grass on the victims’ property immediately after the offenses, as this fact allowed the jury to
infer that Friday dropped his phone while committing the crimes.

       As Friday emphasizes, he and his sister offered testimony that a friend borrowed his
phone, and he, his sister, and his grandmother maintained that he was caring for his grandmother
on August 14. But Friday admitted to the female prosecutor at trial that he lies to “females all
day everyday.” Moreover, his sister was the only witness who claimed that Friday never left the
house. Friday’s grandmother was confined upstairs and did not know whether Friday left that




                                               -12-
day, and even Friday admitted that he left on one occasion to go to the liquor store. We must
defer to the jury’s resolution of these factual questions. See Musser, 259 Mich. App. at 218-219.

       Because the evidence does not preponderate heavily against the jury’s verdict, Friday
cannot establish plain error affecting his substantial rights. See id. at 218.

                       C. INEFFECTIVE ASSISTANCE OF COUNSEL

         Next, Friday raises several ineffective assistance of counsel claims. All of them lack
merit.

                    1. STANDARD OF REVIEW AND APPLICABLE LAW

        Because Friday did not raise this issue in the trial court through a motion for a new trial
or evidentiary hearing, and we denied his motion to remand,7 our review of this issue is limited
to mistakes apparent from the record. People v Lane, 308 Mich. App. 38, 68; 862 NW2d 446
(2014); People v Sabin (On Second Remand), 242 Mich. App. 656, 658-659; 620 NW2d 19
(2000).

                                         2. ANALYSIS

       First, Friday argues that defense counsel was ineffective for failing to move to suppress
Danny’s in-court identification of him. As previously explained, the on-the-scene identification
by Danny did not involve an impermissibly suggestive identification procedure. Therefore, any
motion to suppress Danny’s in-court identification on this basis would have been futile, and
defense counsel is not ineffective for failing to make a futile motion. Thomas, 260 Mich. App. at
457.

       Second, Friday argues that defense counsel was ineffective for failing to call three
witnesses, Shaylon Friday, Meakia Boyd, and Jasmine Johnson, who he claims heard Terrance
Taylor, Jr., confess to the crimes. Friday has failed to establish that he is entitled to relief
because he has not established a factual predicate for this claim. See People v Carbin, 463 Mich.
590, 600; 623 NW2d 884 (2001).

        Citing the affidavit attached to his brief on appeal and motion to remand, Friday argues
that he told defense counsel that he knew who committed the crime and that several witnesses
heard that person confess to the crime.8 While an affidavit was required to be filed with Friday’s
motion to remand, MCR 7.211(C)(1), “it is impermissible to expand the record on appeal,”
People v Powell, 235 Mich. App. 557, 561 n 4; 599 NW2d 499 (1999). See also People v Seals,
285 Mich. App. 1, 20-21; 776 NW2d 314 (2009).


7
 People v Friday, unpublished order of the Court of Appeals, entered February 10, 2016 (Docket
No. 326467).
8
 Friday’s claims regarding Taylor’s confession are also undermined by the fact that Friday and
Shaylon both testified at trial but never mentioned the confession.


                                               -13-
       Nevertheless, even if we were to consider the affidavit, Friday’s self-serving statements,
without more, would not prove his innocence. Because there were three perpetrators, Taylor’s
confession would not exclude Friday as one of the other two perpetrators and thereby exonerate
him. Again, three witnesses identified Friday as one of three perpetrators, and his phone was
recovered from the scene. Accordingly, the affidavit is insufficient to establish the factual
predicate for his claim that his defense counsel’s performance fell below an objective standard of
reasonableness, and Friday cannot establish the requisite prejudice. See Carbin, 463 Mich. at
600; Gaines, 306 Mich. App. at 300.

                                       D. SENTENCING

                              1. ALLEGED SCORING ERRORS

       Friday next contends that resentencing is required because the trial court’s scoring of
OVs 8, 10, and 13 was not supported by a preponderance of the evidence. See Hardy, 494 Mich.
438. We disagree.

        As previously discussed, MCL 777.38(1)(a) provides that 15 points should be scored for
OV 8 when “[a] victim was asported to another place of greater danger or to a situation of greater
danger or was held captive beyond the time necessary to commit the offense.” When Friday
unsuccessfully attempted to start the vehicle, the carjacking was complete, but the perpetrators
nevertheless continued to hold Danny captive at gunpoint. Therefore, the trial court did not err
in scoring 15 points for OV 8 because Danny was held captive beyond the time necessary to
commit the carjacking.

        MCL 777.40(1)(b) provides that 10 points should be scored for OV 10 if “[t]he offender
exploited a victim’s physical disability, mental disability, youth or agedness, or a domestic
relationship, or the offender abused his or her authority status.” Points should be assessed under
OV 10 only when it is readily apparent that a victim was vulnerable, and the existence of a factor
“does not automatically equate with victim vulnerability.” MCL 777.40(2). See also People v
Cannon, 481 Mich. 152, 158-159; 749 NW2d 257 (2008). The record demonstrates that Danny
and Olie were great-grandparents caring for their great-grandsons when the crimes were
committed, supporting a clear inference that Danny and Olie were advanced in years. Likewise,
the PSIR indicates that Danny was 69 and Olie was 74 at the time of the offense. Moreover,
according to the prosecutor’s warrant recommendation in the lower court file, this case was
flagged for the “elder abuse” unit. Notably, the perpetrators pulled in behind Danny and blocked
his car immediately after he entered it in the driveway. Considered together, these facts strongly
support an inference that the perpetrators targeted Danny based on his age and appearance. The
trial court did not err in assessing 10 points for OV 10.

       MCL 777.43(1)(c) provides that 25 points should be scored for OV 13 if “[t]he offense
was part of a pattern of felonious criminal activity involving 3 or more crimes against a person.”
Friday argues that the crimes were a one-time occurrence and did not amount to a “pattern”
under the statute. However, in People v Francisco, 474 Mich. 82, 86; 711 NW2d 44 (2006), the
Michigan Supreme Court explained that a “pattern” is established merely by proving that three or
more crimes were committed within a five-year period, specifically considering the sentencing
offense. See also MCL 777.43(2)(a) (“For determining the appropriate points under this

                                              -14-
variable, all crimes within a 5-year period, including the sentencing offense, shall be counted
regardless of whether the offense resulted in a conviction.”). Accordingly, because Friday’s
offenses all occurred on August 14 and, therefore, within a five-year period, the trial court did
not err in assessing 25 points for OV 13.

                                 2. JUDICIAL FACT-FINDING

        Friday also argues that this Court should remand for resentencing because the trial court
scored OVs 1, 4, 8, and 10 based on facts that were not admitted by Friday or found by a jury
beyond a reasonable doubt. As the prosecution concedes, we agree that Friday’s constitutional
rights were violated at sentencing and conclude that the appropriate remedy is a Crosby9 remand,
as outlined in People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015).

                                  a. STANDARD OF REVIEW

       Because Friday did not object to the trial court’s scoring of the offense variables on Sixth
Amendment grounds, these claims are unpreserved and reviewed for plain error affecting
substantial rights. Lockridge, 498 Mich. at 392-393.

                                          b. ANALYSIS

         In Lockridge, 498 Mich. at 364, the Michigan Supreme Court concluded that Michigan’s
sentencing guidelines were “constitutionally deficient” to the extent that “the guidelines
require[d] judicial fact-finding beyond facts admitted by the defendant or found by the jury to
score offense variables (OVs) that mandatorily increase[d] the floor of the guidelines minimum
sentence range, i.e., the ‘mandatory minimum’ sentence under Alleyne.” To cure the
constitutional violation, the Court “sever[ed] MCL 769.34(2) to the extent that it is mandatory
and [struck] down the requirement of a ‘substantial and compelling reason’ to depart from the
guidelines range in MCL 769.34(3).” Id. at 391-392. The Court concluded that a Crosby
remand, so that the trial court may determine whether it “would have imposed a materially
different sentence but for the constitutional error,” is appropriate for “all defendants (1) who can
demonstrate that their guidelines minimum sentence range was actually constrained by the
violation of the Sixth Amendment and (2) whose sentences were not subject to an upward
departure.” Id. at 395-396. In “cases in which facts admitted by a defendant or found by the jury
verdict were insufficient to assess the minimum number of OV points necessary for the
defendant’s score to fall in the cell of the sentencing grid under which he or she was sentenced[,]
. . . an unconstitutional constraint actually impaired the defendant's Sixth Amendment right.” Id.
at 395.

         Friday challenges the trial court’s assessment of 15 points for OV 1, MCL 777.31(1)(c)
(“[a] firearm was pointed at or toward a victim or the victim had a reasonable apprehension of an




9
    United States v Crosby, 397 F3d 103 (CA 2, 2005).


                                               -15-
immediate battery when threatened with a knife or other cutting or stabbing weapon”);10 10
points for OV 4, MCL 777.34(1)(a) (“[s]erious psychological injury requiring professional
treatment occurred to a victim”); 15 points for OV 8, MCL 777.38(1)(a), as previously
discussed; and 10 points for OV 10, MCL 777.40(1)(b), as also previously discussed. Even if
there is record support for the findings required for each OV, none of Friday’s convictions
required the jury to make these findings, and Friday did not admit any of the requisite facts when
he testified at trial. Without the 45 points attributable to the scoring of OVs 1, 4, 8, and 10,
Friday’s total OV score is reduced from 90 points to 45 points, and, in turn, his minimum range
calculated under the sentencing guidelines is reduced from 135 to 225 months (under OV Level
V) to 108 to 180 months (under OV Level III). See MCL 777.62. Thus, Friday’s minimum
sentence range was actually constrained by the Sixth Amendment violation. See Lockridge, 498
Mich. at 395.

        Accordingly, because the trial court did not impose an upward departure sentence in this
case, Friday is entitled to a Crosby remand so that the trial court may determine whether it would
have imposed a materially different sentence under the now-advisory sentencing guidelines. Id.
On remand, the trial court shall follow the procedure described in Part VI of the Supreme Court’s
opinion in Lockridge, 498 Mich. at 395-399.

                             E. FRIDAY’S STANDARD 4 BRIEF

       Friday raises additional issues in a pro se supplemental brief filed pursuant to Supreme
Court Administrative Order No. 2004-6, Standard 4, none of which have merit.

                                          1. JOINDER

       Friday first argues that the trial court lacked the authority to try Carter and Friday
together under MCR 6.121. Friday’s unpreserved claim is reviewed for plain error affecting his
substantial rights. Carines, 460 Mich. at 763-764.

       Friday’s argument is inconsistent with MCR 6.121(A), which expressly permits joinder:

              (A) Permissive Joinder. An information or indictment may charge two or
       more defendants with the same offense. It may charge two or more defendants
       with two or more offenses when

               (1) each defendant is charged with accountability for each offense, or

               (2) the offenses are related as defined in MCR 6.120(B).

              When more than one offense is alleged, each offense must be stated in a
       separate count . . . .



10
  Friday concedes that the trial court could have assessed five points under OV 1 because “[a]
weapon was displayed or implied.” MCL 777.31(1)(d).


                                              -16-
A prosecutor makes this charging decision when filing an information or indictment under MCR
6.112(C). In this case, the prosecutor charged Carter and Friday with accountability for the same
four offenses. MCR 6.121(C)(1). Friday seems to attribute this charging decision to the trial
court and consequently argue that it acted outside its authority, but Friday’s argument is
inconsistent with the record and criminal procedure. Friday cites a trial court’s power under
MCR 6.120(B) to join offenses charged in two or more informations or indictments after a
defendant has been charged and, therefore, claims that a trial court lacks similar discretion under
MCR 6.121 to join defendants in separate informations or indictments after they have been
charged. But, again, Friday’s argument is misguided here, as the prosecutor charged both
defendants in the same felony information.

        Friday has failed to establish that the trial court committed any plain error with respect to
the joinder. See Carines, 460 Mich. at 763-764.

                                         2. SEVERANCE

        Friday also argues that he and Carter should have been tried separately because they had
irreconcilable defenses. “Failure to move for a separate trial precludes appellate review.”
People v Daniel, 207 Mich. App. 47, 53; 523 NW2d 830 (1994). Nevertheless, even if we were to
address this issue, we would conclude that Friday’s and Carter’s defenses were not so
incompatible that they could not both be believed. See People v Hana, 447 Mich. 325, 349-350;
524 NW2d 682 (1994). Friday and Carter both claimed that they were not present during the
crimes. The fact that Carter’s defense counsel distanced Carter’s conduct from Friday’s conduct
when referencing the cell phone pictures, and that Carter’s defense counsel’s cross-examination
reiterated the differences between Danny’s confidence in his description of Friday and his lack of
confidence in his description of Carter, did not make defendants’ alibi defenses mutually
exclusive. Accordingly, Friday has not established a plain error affecting his substantial rights
based on the trial court’s failure to sever the trials sua sponte. See Carines, 460 Mich. at 763-
764.

                             3. PROSECUTORIAL MISCONDUCT

        Lastly, Friday contends that the prosecutor committed misconduct by failing to inform
the jury of inconsistencies in Olie’s and DR’s testimony and by relying on evidence from those
witnesses to obtain his convictions. We disagree. Defendant failed to preserve his claims of
prosecutorial misconduct by “contemporaneously object[ing] and request[ing] a curative
instruction.” People v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010). Thus, we
review defendant’s unpreserved claims for plain error affecting substantial rights. Id. at 475-476,
citing Carines, 460 Mich. at 763.

        A defendant’s constitutional due process rights are violated when his conviction is
“obtained through the knowing use of perjured testimony[.]” People v Aceval, 282 Mich. App.
379, 389; 764 NW2d 285 (2009). “[A] prosecutor has an obligation to correct perjured
testimony that relates to the facts of the case or a witness’s credibility.” People v Gratsch, 299
Mich. App. 604, 619; 831 NW2d 462 (2013), vacated in part on other grounds 495 Mich. 876
(2013). “If a conviction is obtained through the knowing use of perjured testimony, it must be
set aside if there is any reasonable likelihood that the false testimony could have affected the

                                                -17-
judgment of the jury.” Aceval, 282 Mich. App. at 389 (quotation marks and citations omitted).
However, reversal is not necessary when the prosecutor does not attempt to conceal
contradictions in a witness’s testimony, and defense counsel is afforded a sufficient opportunity
to impeach the witness’s credibility through the use of prior statements. People v Parker, 230
Mich. App. 677, 690; 584 NW2d 753 (1998).

        The prosecutor was not required to disbelieve Olie’s testimony about Friday’s hair and
clothing merely because DR’s testimony contradicted her in some respects. See generally
People v Lester, 232 Mich. App. 262, 278-279; 591 NW2d 267 (1998), overruled in part on other
grounds by People v Chenault, 495 Mich. 142, 146; 845 NW2d 731 (2014). In any event, it is
clear from the record that the prosecutor did not attempt to conceal the contradictions in the
witnesses’ testimony that Friday identifies on appeal, and that defense counsel was afforded an
extensive opportunity to impeach the witnesses’ credibility. See Parker, 230 Mich. App. at 690.
The lineup photographs were also admitted into evidence, thereby giving the jury an opportunity
to compare the pictures with the witnesses’ descriptions of Friday in the lineup. Accordingly, to
the extent that the witnesses’ testimony included inconsistencies, the prosecutor and defense
counsel equipped the jury to evaluate it, in full, and perform its role as the trier of fact. See
People v Dobek, 274 Mich. App. 58, 70; 732 NW2d 546 (2007) (“A prosecutor’s good-faith effort
to admit evidence does not constitute misconduct.”). Friday has not established a plain error
affecting his substantial rights. See Bennett, 290 Mich. App. at 475-476.

                                      IV. CONCLUSION

        We affirm defendants’ convictions in both cases. In Docket No. 326442, we also affirm
Carter’s sentences, but we vacate the portion of the October 16, 2015 order stating that OV 8
should be scored at zero points. In Docket No. 326467, we remand for a Crosby procedure with
respect to Friday’s sentences. We do not retain jurisdiction.



                                                           /s/ Michael J. Riordan
                                                           /s/ Karen M. Fort Hood
                                                           /s/ Deborah A. Servitto




                                              -18-